

113 S1493 IS: Medicare Efficient Drug Dispensing Act of 2013
U.S. Senate
2013-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1493IN THE SENATE OF THE UNITED STATESSeptember 10, 2013Mr. Cardin (for himself and Ms. Mikulski) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to
		  encourage the use of dispensing techniques that foster efficiency and reduce
		  wasteful dispensing of outpatient prescription drugs in long-term care
		  facilities.1.Short
			 titleThis Act may be cited as
			 the Medicare Efficient Drug Dispensing
			 Act of 2013.2.Incentives for
			 use of dispensing techniques that foster efficiency and reduce wasteful
			 dispensing of outpatient drugs in long-term care facilities(a)In
			 generalSection 1860D–4(c)(1) of the Social Security Act (42
			 U.S.C. 1395w–104(c)(1)) is amended by adding at the end the following:(E)A payment
				structure that encourages the use of dispensing techniques that foster
				efficiency and reduce wasteful dispensing of outpatient prescription drugs in
				long-term care
				facilities..(b)Pharmacy
			 feesSection 1860D–4(c)(3) of the Social Security Act (42 U.S.C.
			 1395w–104(c)(3)) is amended—(1)by striking
			 The Secretary shall and inserting the following:(A)In
				generalThe Secretary
				shall;
				and(2)by adding at the
			 end the following:(B)Consideration
				in pharmacy feesThe PDP sponsor of a prescription drug plan
				shall take into account in establishing dispensing fees for services provided
				in connection with dispensing covered part D drugs to enrollees who reside in a
				long-term care facility, the utilization of dispensing techniques to minimize
				the dispensing of unused drugs, and the incremental costs associated with the
				type of dispensing methodology and the requirements applicable to long-term
				care pharmacies under the program under this part. Each such sponsor shall not
				use payment structures, including prorated daily dispensing fees, that
				discourage the adoption of techniques to minimize the dispensing of unused
				drugs with respect to covered part D drugs dispensed in long-term care
				facilities. Each such sponsor shall disclose to the Secretary upon request and
				in accordance with the requirements of section 1860D–15(f) the amount of any
				such dispensing
				fee..